DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
In view of the claims, applicant arguments (Appeal brief filed on 04/28/2021) and further search, claims 1-20 are allowable over prior arts since the prior arts taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious of limitations in each of independent claims 1, 7 and 11.
As dependent claims 2-6, 8-10 and 12-20 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165